We are of the opinion that this suit should have been brought either by Alma Gorton alone, in which case she as lessor would have been entitled to recover possession of the land sued for as against the defendant Potter, the lessee, and also against the defendant Burdick if holding as a tenant under Potter, on the principle that the lessee and those holding under him are estopped to deny the lessor's *Page 494 
title; or that it should have been brought by the other plaintiffs as the owners of the land sued for, who, upon proof of their ownership, would be entitled to recover against both or either of the defendants, if wrongfully detaining the possession. But we do not think that Alma Gorton can properly be joined as plaintiff in the same suit with the other plaintiffs, she having, so far as appears, no interest in the land sued for except a mere right of dower. In ejectment, to entitle the plaintiffs to recover, all of them must have the right to demand possession from the defendant, or the action will fail. Waterman v.Andrews, 14 R.I. 589, 599, and cases cited.
We think, too, that the declaration is defective as against the defendant Burdick. The first count charges the wrongful detention of the property by both defendants, but contains no averment that the premises sued for were an estate let. We think such an averment was necessary, the action being in a Special Court of Common Pleas. Champlin v. Horton, 12 R.I. 123. The second count sets forth a letting to the defendant Potter, and a wrongful detention by him, but contains no averment respecting the defendant Burdick.
We think the court below erred, in so far as its rulings were inconsistent with the views herein expressed, and we sustain the defendant's exceptions to that extent.
Under the broad powers conferred upon the court by Pub. Stat. R.I. cap. 204, § 34; cap. 210, §§ 4, 5; cap. 220, § 20, we think we have the power, and that it is our duty, to permit such amendments to the writ and declaration as may be necessary to sustain the action. For a similar exercise of such power, seeHamilton v. Colt, 14 R.I. 209, 214; Waterman v. Andrews,14 R.I. 589, 599. We will, therefore, upon motion, permit the writ and declaration to be amended conformably hereto, on condition that no costs to this date be recovered against the defendants or either of them; and will then remit the case to the Special Court of Common Pleas for new trial, unless the defendants assent that judgment be entered here for the plaintiff or plaintiffs in such amended suit, for possession, without costs.